Case 1:21-cr-00039-AT Document 17 Filed 03

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

LAW OFFICE OF KENNETH J.M] poc#:
P.L.L.C. DATE FILED: 3/29/2021

198 ROGERS AVENUE
BROOKLYN, NEW YORK 11225
PH (718) 403-9261 FAX (347) 402-7103

ken@kjmontgomerylaw.com

 

MARCH 25, 2021

BY ECF

The Honorable Analisa Torres (AT)
United States District Court
Southern District of New York

500 Pearl Street

New York, New York 10007-1312

Re: United States v. Olajide Omasanya, 21 Cr. 39 (AT)

Dear Judge Torres:

This letter is respectfully made on behalf of my client Mr. Omasanya, who is
scheduled to appear next week for a status conference before the Court. I have spoken with the
government and both the defense and the government would like to adjourn the matter to the
week of April 26th to continue the review of discovery and plea negotiations. The Defense
consents to this adjournment if granted by the Court.

Thank you for the Court’s time and consideration in this matter.

Respectfully,
KennethMontgomery

s/

Kenneth J. Montgomery

GRANTED. The status conference scheduled for March 30, 2021, is ADJOURNED to May 4, 2021, at 2:00
p-m.

Time until May 4, 2021, is excluded under the Speedy Trial Act, 18 U.S. C. § 3161 (h)(7), because the ends of
justice served by excluding such time outweigh the interests of the public and Defendant in a speedy trial in that
this will allow for the Defendant to continue to review discovery and for the parties to continue discussions
regarding pretrial dispositions.

SO ORDERED. O}-

Dated: March 29, 2021 ANALISA TORRES
New York, New York United States District Judge

 
